 
 
I 
108th CONGRESS 2d Session 
H. R. 4622 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2004 
Mr. Simpson (for himself, Mr. Dingell, Mr. Pallone, Mr. Waxman, Mr. Norwood, Ms. Roybal-Allard, Mr. Cramer, Mr. McNulty, Mr. Blunt, Mr. Linder, Mr. Boucher, Mr. Pastor, Mrs. Christensen, Mr. Towns, Mr. Dicks, Mr. Andrews, Mr. Meehan, Mr. Kennedy of Rhode Island, Mr. Serrano, Mr. McIntyre, Mr. Matsui, Mr. Larsen of Washington, Mr. Engel, Mr. Conyers, Mr. Cunningham, Mrs. McCarthy of New York, Mr. Kildee, Mr. Pascrell, Ms. Bordallo, Mr. Shuster, Mr. Ferguson, Mr. LoBiondo, Mr. Turner of Texas, Mr. Brown of Ohio, Mr. Stupak, Mr. Strickland, Mr. Simmons, and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide disadvantaged children with access to dental services. 
 
 
 1. Short title; table of contents 
 (a) Short title This Act may be cited as the Children’s Dental Health Improvement Act of 2004.  
 (b) Table of contents The table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Improving delivery of pediatric dental services under medicaid and SCHIP 
Sec. 101. Grants to improve the provision of dental services under medicaid and SCHIP 
Sec. 102. State option to provide wrap-around SCHIP coverage to children who have other health coverage 
Title II—Correcting gme payments for dental residency training programs 
Sec. 201. Limitation on the application of the 1-year lag in the indirect medical education ratio (IME) changes and the 3-year rolling average for counting interns and residents for IME and direct graduate medical education (D–GME) payments under the medicare program 
Title III—Improving delivery of pediatric dental services under community health centers, public health departments, and the Indian Health Service 
Sec. 301. Grants to improve the provision of dental health services through community health centers and public health departments 
Sec. 302. Dental officer multiyear retention bonus for the Indian Health Service 
Sec. 303. Demonstration projects to increase access to pediatric dental services in underserved areas 
Sec. 304. Technical correction 
Title IV—Improving oral health promotion and disease prevention programs 
Sec. 401. Oral health initiative 
Sec. 402. CDC reports 
Sec. 403. Early childhood caries 
Sec. 404. School-based dental sealant program 
Sec. 405. Basic oral health promotion    
 I Improving delivery of pediatric dental services under medicaid and SCHIP 
 101. Grants to improve the provision of dental services under medicaid and SCHIP Title V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the following: 
 
 511. Grants to improve the provision of dental services under medicaid and SCHIP 
 (a) Authority to make grants In addition to any other payments made under this title to a State, the Secretary shall award grants to States that satisfy the requirements of subsection (b) to improve the provision of dental services to children who are enrolled in a State plan under title XIX or a State child health plan under title XXI (in this section, collectively, referred to as the State plans).  
 (b) Requirements In order to be eligible for a grant under this section, a State shall provide the Secretary with the following assurances: 
 (1) Improved service delivery The State shall have a plan to improve the delivery of dental services to children, including children with special health care needs, who are enrolled in the State plans, including providing outreach and administrative case management, improving collection and reporting of claims data, and providing incentives, in addition to raising reimbursement rates, to increase provider participation.  
 (2) Adequate payment rates The State has provided for payment under the State plans for dental services for children at levels consistent with the market-based rates and sufficient enough to enlist providers to treat children in need of dental services.  
 (3) Ensured access The State shall ensure it will make dental services available to children enrolled in the State plans to the same extent as such services are available to the general population of the State.   
 (c) Use of funds 
 (1) In general Funds provided under this section may be used to provide administrative resources (such as program development, provider training, data collection and analysis, and research-related tasks) to assist States in providing and assessing services that include preventive and therapeutic dental care regimens.  
 (2) Limitation Funds provided under this section may not be used for payment of direct dental, medical, or other services or to obtain Federal matching funds under any Federal program.   
 (d) Application A State shall submit an application to the Secretary for a grant under this section in such form and manner and containing such information as the Secretary may require.  
 (e) Authorization of appropriations There are authorized to be appropriated to make grants under this section $50,000,000 for fiscal year 2005 and each fiscal year thereafter.  
 (f) Application of other provisions of title 
 (1) In general Except as provided in paragraph (2), the other provisions of this title shall not apply to a grant made under this section.  
 (2) Exceptions The following provisions of this title shall apply to a grant made under subsection (a) to the same extent and in the same manner as such provisions apply to allotments made under section 502(c): 
 (A) Section 504(b)(6) (relating to prohibition on payments to excluded individuals and entities).  
 (B) Section 504(c) (relating to the use of funds for the purchase of technical assistance).  
 (C) Section 504(d) (relating to a limitation on administrative expenditures).  
 (D) Section 506 (relating to reports and audits), but only to the extent determined by the Secretary to be appropriate for grants made under this section.  
 (E) Section 507 (relating to penalties for false statements).  
 (F) Section 508 (relating to nondiscrimination).  
 (G) Section 509 (relating to the administration of the grant program).     .   
 102. State option to provide wrap-around SCHIP coverage to children who have other health coverage 
 (a) In general 
 (1) SCHIP 
 (A) State option to provide wrap-around coverage Section 2110(b) of the Social Security Act (42 U.S.C. 1397jj(b)) is amended— 
 (i) in paragraph (1)(C), by inserting , subject to paragraph (5), after under title XIX or; and  
 (ii) by adding at the end the following: 
 
 (5) State option to provide wrap-around coverage A State may waive the requirement of paragraph (1)(C) that a targeted low-income child may not be covered under a group health plan or under health insurance coverage, if the State satisfies the conditions described in subsection (c)(8). The State may waive such requirement in order to provide— 
 (A) dental services;  
 (B) cost-sharing protection; or  
 (C) all services.  In waiving such requirement, a State may limit the application of the waiver to children whose family income does not exceed a level specified by the State, so long as the level so specified does not exceed the maximum income level otherwise established for other children under the State child health plan.  .    
 (B) Conditions described Section 2105(c) of the Social Security Act (42 U.S.C. 1397ee(c)) is amended by adding at the end the following: 
 
 (8) Conditions for provision of wrap-around coverage For purposes of section 2110(b)(5), the conditions described in this paragraph are the following: 
 (A) Income eligibility The State child health plan (whether implemented under title XIX or this XXI)— 
 (i) has the highest income eligibility standard permitted under this title as of January 1, 2004;  
 (ii) subject to subparagraph (B), does not limit the acceptance of applications for children; and  
 (iii) provides benefits to all children in the State who apply for and meet eligibility standards.   
 (B) No waiting list imposed With respect to children whose family income is at or below 200 percent of the poverty line, the State does not impose any numerical limitation, waiting list, or similar limitation on the eligibility of such children for child health assistance under such State plan.  
 (C) No more favorable treatment The State child health plan may not provide more favorable coverage of dental services to the children covered under section 2110(b)(5) than to children otherwise covered under this title.   .   
 (C) State option to waive waiting period Section 2102(b)(1)(B) of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B)) is amended— 
 (i) in clause (i), by striking and at the end;  
 (ii) in clause (ii), by striking the period and inserting ; and; and  
 (iii) by adding at the end the following: 
 
 (iii) at State option, may not apply a waiting period in the case of a child described in section 2110(b)(5), if the State satisfies the requirements of section 2105(c)(8).  .     
 (2) Application of enhanced match under medicaid Section 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
 (A) in subsection (b), in the fourth sentence, by striking or subsection (u)(3) and inserting (u)(3), or (u)(4); and  
 (B) in subsection (u)— 
 (i) by redesignating paragraph (4) as paragraph (5); and  
 (ii) by inserting after paragraph (3) the following: 
 
 (4) For purposes of subsection (b), the expenditures described in this paragraph are expenditures for items and services for children described in section 2110(b)(5), but only in the case of a State that satisfies the requirements of section 2105(c)(8).  .     
 (3) Application of secondary payor provisions Section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— 
 (A) by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and  
 (B) by inserting after subparagraph (A) the following: 
 
 (B) Section 1902(a)(25) (relating to coordination of benefits and secondary payor provisions) with respect to children covered under a waiver described in section 2110(b)(5).  .     
 (b) Effective date The amendments made by subsection (a) shall take effect on January 1, 2004, and shall apply to child health assistance and medical assistance provided on or after that date.    
 II Correcting GME payments for dental residency training programs 
 201. Limitation on the application of the 1-year lag in the indirect medical education ratio (IME) changes and the 3-year rolling average for counting interns and residents for IME and direct graduate medical education (D–GME) payments under the medicare program 
 (a) IME ratio and rolling average Section 1886(d)(5)(B)(vi) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(vi)) is amended by adding at the end the following new sentence: For cost reporting periods beginning during fiscal years beginning on or after October 1, 2004, subclauses (I) and (II) shall be applied only with respect to a hospital’s approved medical residency training program in the fields of allopathic medicine and osteopathic medicine..  
 (b) D–GME rolling average Section 1886(h)(4)(G) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(G)) is amended by adding at the end the following new clause: 
 
 (iv) Application for fy 2005 and subsequent years For cost reporting periods beginning during fiscal years beginning on or after October 1, 2004, clauses (i) through (iii) shall be applied only with respect to a hospital’s approved medical residency training program in the fields of allopathic medicine and osteopathic medicine.  .     
 III Improving delivery of pediatric dental services under community health centers, public health departments, and the Indian Health Service 
 301. Grants to improve the provision of dental health services through community health centers and public health departments Subpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by insert before section 330, the following: 
 
 329. Grant program to expand the availability of services 
 (a) In general The Secretary, acting through the Health Resources and Services Administration, shall establish a program under which the Secretary may award grants to eligible entities and eligible individuals to expand the availability of primary dental care services in dental health professional shortage areas or medically underserved areas.  
 (b) Eligibility 
 (1) Entities To be eligible to receive a grant under this section an entity— 
 (A) shall be— 
 (i) a health center receiving funds under section 330 or designated as a Federally qualified health center;  
 (ii) a county or local public health department, if located in a federally-designated dental health professional shortage area;  
 (iii) an Indian tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b));  
 (iv) a dental education program accredited by the Commission on Dental Accreditation; or  
 (v) a community-based program whose child service population is made up of at least 33 percent of children who are eligible children, including at least 25 percent of such children being children with mental retardation or related developmental disabilities, unless specific documentation of a lack of need for access by this sub-population is established; and   
 (B) shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information concerning dental provider capacity to serve individuals with developmental disabilities.   
 (2) Individuals To be eligible to receive a grant under this section an individual shall— 
 (A) be a dental health professional licensed or certified in accordance with the laws of State in which such individual provides dental services;  
 (B) prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and  
 (C) provide assurances that— 
 (i) the individual will practice in a federally-designated dental health professional shortage area; or  
 (ii) not less than 25 percent of the patients of such individual are— 
 (I) receiving assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);  
 (II) receiving assistance under a State plan under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); or  
 (III) uninsured.      
 (c) Use of funds 
 (1) Entities An entity shall use amounts received under a grant under this section to provide for the increased availability of primary dental services in the areas described in subsection (a). Such amounts may be used to supplement the salaries offered for individuals accepting employment as dentists in such areas.  
 (2) Individuals A grant to an individual under subsection (a) shall be in the form of a $1,000 bonus payment for each month in which such individual is in compliance with the eligibility requirements of subsection (b)(2)(C).   
 (d) Authorization of appropriations 
 (1) In general Notwithstanding any other amounts appropriated under section 330 for health centers, there is authorized to be appropriated $40,000,000 for each of fiscal years 2005 through 2009 to hire and retain dental health care providers under this section.  
 (2) Use of funds Of the amount appropriated for a fiscal year under paragraph (1), the Secretary shall use— 
 (A) not less than 65 percent of such amount to make grants to eligible entities; and  
 (B) not more than 35 percent of such amount to make grants to eligible individuals.     .   
 302. Dental officer multiyear retention bonus for the Indian Health Service 
 (a) Terms and definitions In this section: 
 (1) Creditable service The term creditable service includes all periods that a dental officer spent in graduate dental educational (GDE) training programs while not on active duty in the Indian Health Service and all periods of active duty in the Indian Health Service as a dental officer.  
 (2) Dental officer The term dental officer means an officer of the Indian Health Service designated as a dental officer.  
 (3) Director The term Director means the Director of the Indian Health Service.  
 (4) Residency The term residency means a graduate dental educational (GDE) training program of at least 12 months leading to a specialty, including general practice residency (GPR) or an advanced education general dentistry (AEGD).  
 (5) Specialty The term specialty means a dental specialty for which there is an Indian Health Service specialty code number.   
 (b) Requirements for bonus 
 (1) In general An eligible dental officer of the Indian Health Service who executes a written agreement to remain on active duty for 2, 3, or 4 years after the completion of any other active duty service commitment to the Indian Health Service may, upon acceptance of the written agreement by the Director, be authorized to receive a dental officer multiyear retention bonus under this section. The Director may, based on requirements of the Indian Health Service, decline to offer such a retention bonus to any specialty that is otherwise eligible, or to restrict the length of such a retention bonus contract for a specialty to less than 4 years.  
 (2) Limitations Each annual dental officer multiyear retention bonus authorized under this section shall not exceed the following: 
 (A) $14,000 for a 4-year written agreement.  
 (B) $8,000 for a 3-year written agreement.  
 (C) $4,000 for a 2-year written agreement.    
 (c) Eligibility 
 (1) In general In order to be eligible to receive a dental officer multiyear retention bonus under this section, a dental officer shall— 
 (A) be at or below such grade as the Director shall determine;  
 (B) have completed any active duty service commitment of the Indian Health Service incurred for dental education and training or have 8 years of creditable service;  
 (C) have completed initial residency training, or be scheduled to complete initial residency training before September 30 of the fiscal year in which the officer enters into a dental officer multiyear retention bonus written service agreement under this section; and  
 (D) have a dental specialty in pediatric dentistry or oral and maxillofacial surgery.   
 (2) Extension to other officers The Director may extend the retention bonus to dental officers other than officers with a dental specialty in pediatric dentistry, as well as to other dental hygienists with a minimum of a baccalaureate degree, based on demonstrated need.   
 (d) Termination of entitlement to special pay The Director may terminate, with cause, at any time a dental officer’s multiyear retention bonus contract under this section. If such a contract is terminated, the unserved portion of the retention bonus contract shall be recouped on a pro rata basis. The Director shall establish regulations that specify the conditions and procedures under which termination may take place. The regulations and conditions for termination shall be included in the written service contract for a dental officer multiyear retention bonus under this section.  
 (e) Refunds 
 (1) In general Prorated refunds shall be required for sums paid under a retention bonus contract under this section if a dental officer who has received the retention bonus fails to complete the total period of service specified in the contract, as conditions and circumstances warrant.  
 (2) Debt to United States An obligation to reimburse the United States imposed under paragraph (1) is a debt owed to the United States.  
 (3) No discharge in bankruptcy Notwithstanding any other provision of law, a discharge in bankruptcy under title 11, United States Code, that is entered less than 5 years after the termination of a retention bonus contract under this section does not discharge the dental officer who signed such a contract from a debt arising under the contract or under paragraph (1).    
 303. Demonstration projects to increase access to pediatric dental services in underserved areas 
 (a) Authority to conduct projects The Secretary of Health and Human Services, through the Administrator of the Health Resources and Services Administration and the Director of the Indian Health Service, shall establish demonstration projects that are designed to increase access to dental services for children in underserved areas, as determined by the Secretary.  
 (b) Authorization of appropriations There is authorized to be appropriated such sums as may be necessary to carry out this section.   
 304. Technical correction Section 340G(b)(1)(B) of the Public Health Service Act (42 U.S.C. 256g(b)(1)(B)) is amended by striking and at the end and inserting or.   
 IV Improving oral health promotion and disease prevention programs 
 401. Oral health initiative 
 (a) Establishment The Secretary of Health and Human Services shall establish an oral health initiative to reduce the profound disparities in oral health by improving the health status of vulnerable populations, particularly low-income children and children with developmental disabilities, to the level of health status that is enjoyed by the majority of Americans.  
 (b) Activities The Secretary of Health and Human Services shall, through the oral health initiative— 
 (1) carry out activities to improve intra- and inter-agency collaborations, including activities to identify, engage, and encourage existing Federal and State programs to maximize their potential to address oral health;  
 (2) carry out activities to encourage public-private partnerships to engage private sector communities of interest (including health professionals, educators, State policymakers, foundations, business, and the public) in partnerships that promote oral health and dental care;  
 (3) carry out activities to reduce the disease burden in high risk populations through the application of best-science in oral health, including programs such as community water fluoridation and dental sealants; and  
 (4) carry out activities to improve the oral health literacy of the public through school-based education programs.   
 (c) Coordination The Secretary of Health and Human Services shall— 
 (1) through the Administrator of the Centers for Medicare  & Medicaid Services, establish the Chief Dental Officer for the medicaid and State children’s health insurance programs established under titles XIX and XXI, respectively, of the Social Security Act (42 U.S.C. 1396 et seq. 1397aa et seq.);  
 (2) through the Administrator of the Health Resources and Services Administration, establish the Chief Dental Office for all oral health programs within the Health Resources and Services Administration;  
 (3) through the Director of the Centers for Disease Control and Prevention, establish the Chief Dental Officer for all oral health programs within such Centers; and  
 (4) carry out this section in collaboration with the Administrators and Chief Dental Officers described in paragraphs (1), (2), and (3).   
 (d) Authorization of appropriations There is authorized to be appropriated to carry out this section, $25,000,000 for fiscal year 2005, and such sums as may be necessary for each subsequent fiscal year.   
 402. CDC reports 
 (a) Collection of data The Director of the Centers for Disease Control and Prevention, in collaboration with other organizations and agencies, shall collect data through State-based oral health surveillance systems describing the dental, craniofacial, and oral health of residents of all 50 States and certain Indian tribes.  
 (b) Reports The Director of the Centers for Disease Control and Prevention shall compile and analyze data collection under subsection (a) and annually prepare and submit to the appropriate committees of Congress a report concerning the oral health of States and Indian tribes.   
 403. Early childhood caries 
 (a) In general The Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall— 
 (1) expand existing surveillance activities to include the identification of children at high risk of early childhood caries, including sub-populations such as children with developmental disabilities;  
 (2) assist State, local, and tribal health agencies and departments in collecting, analyzing and disseminating data on early childhood caries; and  
 (3) provide for the development of public health nursing programs and public health education programs on early childhood caries prevention.   
 (b) Appropriateness of activities The Secretary of Health and Human Services shall carry out programs and activities under subsection (a) in a culturally appropriate manner with respect to populations at risk of early childhood caries.  
 (c) Authorization of appropriations There is authorized to be appropriated to carry out this section, such sums as may be necessary for each fiscal year.   
 404. School-based dental sealant program Section 317M(c) of the Public Health Service Act (as added by section 1602 of Public Law 106–310) is amended— 
 (1) in paragraph (1), by inserting and school-linked after school-based;  
 (2) in the first sentence of paragraph (2)— 
 (A) by inserting and school-linked after school-based; and  
 (B) by inserting or Indian tribe after State; and   
 (3) by striking paragraph (3) and inserting the following: 
 
 (3) Eligibility To be eligible to receive funds under paragraph (1), an entity shall— 
 (A) prepare and submit to the State or Indian tribe an application at such time, in such manner and containing such information as the State or Indian tribe may require; and  
 (B) be a— 
 (i) public elementary or secondary school— 
 (I) that is located in an urban area in which more than 50 percent of the student population is participating in Federal or State free or reduced meal programs; or  
 (II) that is located in a rural area and, with respect to the school district in which the school is located, the district involved has a median income that is at or below 235 percent of the poverty line, as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)); or   
 (ii) public or non-profit organization, including a grantee under section 330 and urban Indian clinics under title V of the Indian Health Care Improvement Act, that is under contract with an elementary or secondary school described in subparagraph (B) to provide dental services to school-age children.    .    
 405. Basic oral health promotion 
 (a) In general The Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in consultation with dental organizations (including organizations having expertise in the prevention and treatment of oral disease in underserved pediatric populations), shall award grants to States and Indian tribes to improve the basic capacity of such States and tribes to improve the oral health of children and their families.  
 (b) Requirements A State or Indian tribe shall use amounts received under a grant under this section to conduct one or more of the following activities: 
 (1) Establish an oral health plan, policies, effective prevention programs, and accountability measures and systems.  
 (2) Establish and guide coalitions, partnerships, and alliances to accomplish the establishment of the plan, policies, programs and systems under paragraph (1).  
 (3) Monitor changes in oral disease burden, disparities, and the utilization of preventive services by high-risk populations.  
 (4) Identify, test, establish, support, and evaluate prevention interventions to reduce oral health disparities.  
 (5) Promote public awareness and education in support of improvements of oral health.  
 (6) Support training programs for dental and other health professions needed to strengthen oral health prevention programs.  
 (7) Establish, enhance, or expand oral disease prevention and disparity reduction programs.  
 (8) Evaluate the progress and effectiveness of the State’s oral disease prevention and disparity reduction program.   
 (c) Authorization of appropriations There is authorized to be appropriated to carry out this section, such sums as may be necessary for fiscal year 2005 and each subsequent fiscal year.    
 
